Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“when X is greater than or equal to a threshold corresponding to an interval to
which the DEF belongs to, the micro-controller activates the buzzer to issue an
audible alarm, sends an idle signal to the engine control unit or intercepts the
progress signals to prevent them from reaching the engine control unit, so that a_
throttle of an engine of the vehicle is closed and the vehicle restores to an idle state;
and

the releasing condition is when the progress signals of the acceleration pedal are
reduced to at least 10% of the pedal stroke, where the micro-controller stops the idle
signal and the intervals and the durations are updated by means of transmission made
through a big data server,

wherein the acceleration pedal detector is operable to detect positions of the
acceleration pedal in the complete stroke from the fully released state to the flooring
state to generate and transmit the progress signals to the micro-controller so that the
calculation of X 1s performed separately for each specific one of the intervals” in claim 1, and
“when X is greater than or equal to a threshold corresponding to an interval to
which the DEF belongs to, activating a buzzer to issue an audible alarm, sending an
idle signal to the engine control unit or intercepting the progress signals to prevent
them from reaching the engine control unit, so that the vehicle restores to an idle
state; and
when the progress signals of the acceleration pedal are reduced to at least 10%
of the pedal stroke, stopping the idle signal by the micro-controller;
wherein the acceleration pedal detector is operable to detect positions of the
acceleration pedal in the complete stroke from the fully released state to the flooring
state to generate and transmit the progress signals to the micro-controller so that the
calculation of X is performed separately for each specific one of the intervals” in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747